Field, C. J.
In the present case we think that the words “ excluding Gulf of Campeachy ” were written in the policy, not for the purpose of qualifying the printed clause in which the vessel was prohibited from certain rivers, gulfs, straits, and seas, including the Gulf of Campeachy, but for the purpose of calling particular attention to the Gulf of Campeachy, which is near the port where the vessel was when the insurance was effected. If the intention had been materially to modify the effect of the printed clause, we think it would have been shown by the use of words more distinctly expressing that intention. So far as we are aware, there is no technical meaning given to the word “ excluding ” in marine insurance, and the customary meaning of the word does not differ greatly from that of the words “prohibiting” or “prohibited from.” The plaintiff relies upon the decision in Palmer v. Warren Ins. Co. 1 Story C. C. 360 ; but Mr. Justice Story reached his conclusion in that case with some hesitation, relying upon the particular words of the policy, and not upon any technical signification of the word *239“ excluding,” which had become established in marine insurance. We are unable to see any such contradiction between the written and the printed words concerning the Gulf of Campeachy in the present policy as to make it necessary to reject the printed words. It is in effect conceded by the plaintiff that the printed clause, if in force as to the Gulf of Campeachy, is equivalent to a warranty that the vessel should not go there during the time covered by the insurance. Odirne v. New England Ins. Co. 101 Mass. 551. Whiton v. Albany City Ins. Co. 109 Mass. 24. Burgess v. Equitable Ins. Co. 126 Mass. 70. Cobb v. Lime Rock Ins. Co. 58 Maine, 326. Birrell v. Dryer, 9 App. Cas. 345.

Judgment for the defendant affirmed.